Case 2:20-cv-05278-PA-MAA Document 12 Filed 06/25/20 Page 1 of 1 Page ID #:91

                                              United States District Court
                                                 Central District of California           Cristina M. Squieri Bullock
                                                  Office of the Clerk                    Chief Deputy of Administration
                                                                                         350 West 1st Street, Suite 4311
                                                                                            Los Angeles, CA 90012

               Kiry K. Gray                                                                     Sara Tse Soo Hoo
  District Court Executive / Clerk of Court                                                Chief Deputy of Operations
       350 West 1st Street, Suite 4311                                                 255 East Temple Street, Suite TS-134
           Los Angeles, CA 90012                                                             Los Angeles, CA 90012



                                                    June 25, 2020

        Los Angeles County Superior Court
        300 East Olive
        Burbank, CA 91502

 Re: Case Number:       2:20−cv−05278−PA−MAA
     Previously Superior Court Case No.      20BBCV00306
     Case Name:       Elie Laskar v. Tesla Motors, Inc.

 Dear Sir/Madam:

       Pursuant to this Court’s ORDER OF REMAND issued on                  6/24/20       , the above−referenced case
 is hereby remanded to your jurisdiction.

        Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this Court.

       Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning it to the
 location shown below. Thank you for your cooperation.

 United States Courthouse
 255 East Temple Street, Suite TS-134
 Los Angeles, CA 90012


                                                                  Respectfully,

                                                                  Clerk, U.S. District Court

                                                                  By: /s/ Benjamin Moss
                                                                     Deputy Clerk
                                                                     Benjamin_Moss@cacd.uscourts.gov
 Encls.
 cc: Counsel of record

 Receipt is acknowledged of the documents described above.



                                                                  Clerk, Superior Court


                                                                  By:
 Date                                                                   Deputy Clerk




  CV−103 (05/18)         LETTER OF TRANSMITTAL − REMAND TO SUPERIOR COURT (CIVIL)
